Citation Nr: 1030730	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 29, 1968 to 
November 26, 1968. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 
 
By way of a lengthy procedural background, it is noted that, in a 
June 1998 decision, the Board declined to find that new and 
material evidence was received to reopen the Veteran's previously 
denied claim for service connection for a low back disorder. 
 
The Veteran appealed the Board's June 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In that 
litigation, a Joint Motion to Vacate and Remand (Joint Motion) 
was filed by the appellant and the VA General Counsel, averring 
that remand was required in light of the holding in Hodge v. 
West, 55 F.3d 1356 (Fed. Cir. 1998), to the effect that the 
regulatory definition contained in 38 C.F.R. § 3.156(a) was 
controlling as to the definition of new and material evidence.  
In an Order of November 1998, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint Motion. A 
copy of the Court's Order in this matter has been placed in the 
claims file. In April 1999, the Board remanded the Veteran's 
claim to the RO for further development. In a June 2000 decision, 
the Board again denied the Veteran's claim. 
 
The Veteran appealed the Board's June 2000 decision to the Court. 
In that litigation, a Joint Motion, filed by the parties in 
February 2001, found that remand was required due to the 
enactment of the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which 
substantially amended existing law regarding the notice and 
assistance to be afforded claimants for veteran's benefits.  In 
an Order dated March 2001, the Court vacated the Board's decision 
and remanded the matter, pursuant to the Joint Motion. A copy of 
the Court's Order in this matter has been placed in the claims 
file. 
 
The Board again denied the Veteran's claim in a December 2004 
decision.  The Veteran appealed the Board's December 2004 
decision to the Court.  Pursuant to an August 2005 Joint Motion, 
in an August 2005 Order the Court vacated the Board's decision 
and remanded the matter. 
 
In a March 2006 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a back 
disorder and remanded the reopened claim to the RO for further 
evidentiary development.  After that development was completed 
and the case was returned to the Board, in April 2007, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and 
as set forth in a designated Veterans Health Administration (VHA) 
Directive, in response to the appellant's claim of entitlement to 
service connection for a back disorder. See 38 U.S.C.A. § 7109(a) 
(West 2002) and 38 C.F.R. § 20.901 (2006). See generally Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  In May 2007, a VHA medical 
opinion was rendered and, in June 2007, the Veteran was given an 
opportunity to present additional evidence and argument. 

In August 2007, the Board again denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the Court.  In a March 
2009 Order, entered pursuant to a March 2009 Joint Motion, the 
Court vacated the Board's decision and remanded the matter.  A 
copy of the Court's Order has been placed in the claims file.  

In July 2009 the Board remanded the case for factual development 
as described in the Joint Motion.  That development having been 
completed, the case was returned to the Board for appellate 
disposition.

The Veteran testified at a hearing before a decision review 
officer (DRO) in April 1997.


FINDING OF FACT

A back disorder was not noted prior to entry into service.  The 
evidence obviously and manifestly shows that the Veteran's back 
disorder preexisted his service and obviously and manifestly was 
not permanently made worse thereby.  The presumption of soundness 
at enlistment is rebutted.


CONCLUSION OF LAW

The Veteran's back disorder clearly and unmistakably predated his 
entry into active service and clearly and unmistakably was not 
permanently aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  The Board notes 
that 38 C.F.R. § 3.159 was revised in part, effective May 30, 
2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed after, 
the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.   

In this case, the Veteran was sent VCAA notices in April 2002, 
March 2004, and March 2006.  In these letters, the RO informed 
the appellant of VA's duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his claim.  
These notices also explained what the evidence needed to show in 
order for the Veteran to establish service connection for his 
claimed disability.

Although the above cited notices were provided to the appellant 
after the initial adjudication of his claim, he was not 
prejudiced thereby.  The letters adequately explained what type 
of evidence the Veteran needed to submit in order to substantiate 
his claim as well as what VA could do to assist him in obtaining 
that evidence.  Further, the Veteran's various representatives 
throughout the course of this appeal clearly understood the 
provisions of the VCAA.  The 2001 Joint Motion was filed with the 
Court after the VCAA became law, and the basis for that remand 
was, in part, to enable VA to comply with the notice and 
assistance provisions of the new law.  The Veteran's attorney at 
the time also specifically referenced the VCAA in a February 2002 
letter.  Additionally, a subsequent attorney for the appellant 
specifically referenced the provisions of the VCAA in a 2009 
appellate brief, and the 2009 Joint Motion was also predicated 
upon the duty to assist.

Moreover, the Board afforded the Veteran ample time in which to 
proffer evidence and/or argument after receiving VCAA notice.  In 
June 2001 and October 2005 letters to the Veteran, the Board 
solicited any additional argument or evidence that the Veteran 
wished to submit. The Veteran submitted additional written 
statements and evidence in response to the Board's letters.  In 
letters dated in October 2009 and February 2010 the Veteran was 
again informed that he could submit additional evidence in 
support of his claim.  In May 2009 the Veteran wrote a letter 
stating that he had no additional evidence to submit.  The 
Veteran's claim was readjudicated multiple times throughout the 
appellate period, most recently in a June 2010 supplemental 
statement of the case (SSOC), thereby curing any pre-decisional 
notice errors.  

Also, during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim.  Id.  However, in the instant case, in an 
October 2006 supplemental statement of the case, the RO provided 
the appellant with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for service 
connection for a back disorder is being denied, no disability 
rating or effective date will be assigned and, as set forth 
below, there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is indicated in 
the appellant's claim. 

In addition to its duty to provide various notices to claimants, 
VA also must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, VA treatment 
records, Social Security Administration (SSA) records, private 
treatment records, a transcript of the Veteran's testimony at the 
April 1997 DRO hearing, written statements by the Veteran, and 
written statements that the Veteran procured from various 
acquaintances.  

In the March 2009 Joint Motion, VA was directed to take 
additional steps to determine whether certain records pertaining 
to a medical evaluation board (MEB) that led to the Veteran's 
discharge from the service in November 1968 existed and, if so, 
to obtain the records.  While the RO had previously contacted the 
National Personnel Records Center (NPRC) and obtained the 
Veteran's service treatment records, the records that were 
received referenced, but did not clearly include, paperwork 
related to the MEB.  In July 2009 the Board remanded the 
Veteran's case so that an additional attempt could be made to 
locate the relevant records.  The Veteran has a right to 
substantial compliance with the Board's remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 
Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with).   

After the July 2009 remand VA again contacted the NPRC and 
requested that they provide any additional records that they had 
that pertained to the Veteran's MEB proceedings.  The NPRC 
responded that a search failed to produce any responsive records.  
No other location that could maintain these type of records was 
identified.  

In February 2010 the RO notified the Veteran that it was unable 
to locate any records of the MEB that occurred in or around 
November 1968 and requested that the Veteran provide the records 
if he had them in his possession.  In correspondence that was 
dated in March 2010, the Veteran responded that he never had 
possession of these records and requested that the Board proceed 
with the adjudication of his claim.  

The Board concludes that no records pertaining to the Veteran's 
MEB, other than service treatment records which are in the claims 
file, exist.  Further attempts to try to obtain these records 
would be futile.  This finding is made in accordance with 38 
C.F.R. § 3.159(c)(2), which provides that VA may conclude that no 
further efforts to obtain records are required in situations when 
the relevant Federal department or agency advises VA that the 
records do not exist or that the custodian does not have them.  
Id.  

II.  Service connection

The Veteran contends that his current back disorder was incurred 
in, or permanently aggravated by, his service. 

Service connection may be granted for a disability resulting from 
disease or that was injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2006); 
VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition was 
both preexisting and not aggravated by service.  VAOPGCPREC 3-
2003.  

In sum, the law as recently interpreted under Cotant v. Principi, 
17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut 
the presumption of sound condition upon entry into service under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See Wagner v. Principi, 370 F.3d. at 1096.

      A.  Factual Background

The Veteran underwent a pre-induction medical evaluation in 
February 1968.  No back disability was noted at that time.  The 
Veteran entered service approximately 5 months later, in July 
1968.  Despite this delay, no additional examination was done 
prior to the Veteran's entry into service.  

Service treatment records indicate that the Veteran complained of 
back pain in October and November 1968.  No precipitating trauma 
is identified in these treatment records.  A medical provider's 
note dated in October 1968 indicates that the Veteran then 
reported a 5 month history of back pain (at that time, the 
Veteran had been in the service only approximately 3 months).  X-
rays were reported to show "spondiolosis" and possible minimal 
"spondilosesthesis" at the L5-S1 level.

In early November 1968 a clinician noted that aforementioned the 
x-rays showed spondylolysis of L5-S1.  The Veteran was referred 
to the orthopedic clinic at Fort Polk.  At that time a paraspinal 
muscle spasm was noted.  The disposition was to place the Veteran 
on a profile and to refer him for an MEB.  The Veteran was 
suspended from training pending his MEB.  A medical evaluation 
that was conducted in conjunction with the MEB noted that the 
Veteran had a defect of his spine.  The Veteran also filled out a 
"Report of Medical History" in conjunction with this 
examination.  On that form the Veteran reported recurrent back 
pain and a history of having worn a brace or back support.  The 
Veteran was not prescribed a back brace during his service.  

The Veteran was released from military service by reason of a 
void induction in November 1968 after 3 months and 28 days of 
service.

The Veteran filed a VA disability claim for a low back disorder 
in December 1968.  In conjunction with that claim, the Veteran 
was examined in January 1969.  At that time the Veteran reported 
that he first noticed back trouble during his service.  He was 
unable to identify when he hurt his back, but he thought that it 
was on a field day.  He reported that he saw a doctor at the time 
and was given medication and shots but that this did not help.  
The Veteran reported that prior to his entry into the service he 
hurt his back lifting a heavy box.  He reported that his back did 
not give him much trouble until recently.  He reported that he 
had back pain if he sat too long or lifted a heavy object.  On 
examination no particular limitations were noted and the X-rays 
were normal with no evidence of degeneration or fracture.

The Veteran's claim for service connection for his back disorder 
was denied in January 1969 and in February 1969 on the basis that 
it had preexisted the Veteran's service and had not been 
aggravated therein.  

In April 1969 the Veteran wrote a statement in which he reported 
that he was unable to do any lifting because of his back pain.  

On October 1974 the Veteran hurt his back while dismounting a 
tractor.  He was diagnosed with acute left sacroiliac strain and 
a spasm of the left lumbar muscles.  In a physician's August 1976 
statement he indicated that he treated the Veteran for this 
during October and November of 1974.

In an August 1976 written statement, the Veteran said he 
sustained a back injury during basic training when his back pack 
became twisted on his back and caused pain.

In February 1978, the Veteran was hospitalized for treatment of a 
left L4-S1 herniated nucleus pulposus.  At that time the Veteran 
reported that he had jumped out of a moving car that caught fire 
and thereafter began to have leg and back pain. Results of a 
myelogram performed at the time were normal.

In February 1979, the veteran fell off a ladder onto concrete and 
sustained a compression fracture of D12 (T12). An x-ray taken at 
the time revealed no abnormalities except for a defect in the 
arch of the fifth lumbar vertebra without forward displacement of 
L5 on the sacrum. Spondylolysis unchanged from 1977 was noted.

In September 1979, a neurosurgical evaluation was performed by 
Dr. H.R.  At that time the Veteran reported that he injured 
himself in February when a ladder slipped and he fell backwards 
onto a cement surface.  He immediately had sharp and burning pain 
at D12.  The Veteran reported that he was discharged from the 
service due to a back disorder but that at that time he was 
having back discomfort only.  Then, in January 1978 he jumped 
from a moving car and had back pain that kept him out of work for 
10 months.  Thereafter, he had only occasional complaints until 
the fall from the ladder.  At the time of the examination he 
still had groin and leg pain.  An examination of the back was 
unremarkable except for light percussion tenderness at D12.  
There was no spasm or splinting.  A myelogram of the lumbar spine 
was normal.  There was an old compression fracture at D12 and no 
evidence of nerve root compression.  The possibility of a 
thoracic discal herniation was considered.

A summary of the Veteran's September 1979 neurosurgical 
evaluation noted that there was no evidence of neurosurgical 
disease.  There was a compression fracture at D12 that was shown 
on x-ray and previous x-rays from 1978 showed no abnormality, 
causing the physician to conclude that this was related to the 
Veteran's most recent injury and not his previous accidents.  A 
thoracic herniated disc was ruled out.  The physician also noted 
that there was a non-union of the pars interarticularis which was 
consistent with a diagnosis of bilateral spondylolysis.  The 
physician opined that this was a congenital defect.  

In January 1981 the Veteran submitted a letter stating that he 
did not have a back disability prior to his service and that he 
had a back disability when he returned.  Four acquaintances of 
the Veteran signed this letter.  

In September 1987, the Veteran sustained a work-related lifting 
injury, when he tried to lift a heavy motor.  Private medical 
records indicate he was diagnosed with acute lumbosacral strain 
at that time.  Results of an October 1987 computerized tomography 
(CT) scan of the Veteran's lumbar spine were essentially normal.  
X-rays of his lumbar spine showed spondylolysis at L5-S1 with a 
compression change at T12 of indeterminate age.

A CT scan of the lumbar spine that was performed in October 1987 
was essentially normal.  There was no evidence of herniation or 
bulge from L3 to S1.  

A December 1987 office consultation note again indicated that the 
Veteran dated his injury to approximately October 1987 when he 
was adjusting the position of a motor while at work.  The Veteran 
had back pain at that time which persisted since then.  The 
Veteran was also noted to have spondylolysis and an old 
compression fracture that occurred when the Veteran fell from a 
ladder.  The diagnostic impression at that time was low back 
strain.  

An April 1988 signed letter from a private orthopedist, 
apparently written to a worker's compensation insurer, referenced 
that the Veteran stopped working after the incident when he 
injured his back when maneuvering a motor.  The letter also noted 
that the Veteran reported that he broke his back 10 years earlier 
but that he "denied any chronic or ongoing problems prior to 
this injury."

A November 1988 letter from a physician is to the effect that the 
Veteran was status post placement of an epidural stimulator and 
was advised to seek sedentary-type work.

A September 1989 MRI report showed an L-4 diffusely bulging 
annulus; L4-L5 right 3mm to 4mm wide herniated nucleus pulpous 
posterolaterally with a small right foraminal fragment partially 
obscuring the nerve root; and an L5-S1 diffusely bulging annulus 
with a bilateral L5 pars interarticulares defect without an 
associated spondylolisthesis.

An April 1990 private MRI report indicated the Veteran's 
lumbosacral spine was grossly stable since September 1989, except 
for possibly some progressive disc desiccation at L3-4 and L4-5 
and bilateral L5 pars interarticularis defect.

An August 1990 "evaluation for work performance" indicated that 
the Veteran had a work related injury in September 1987.  The 
Veteran reported 2 prior injuries to his back; one in December 
1977 when he jumped from a moving vehicle and the second in 
February 1979 when he sustained a compression fracture.  The 
evaluation indicated that the Veteran was diagnosed with a 
herniated nucleus pulpous in 1978.  However, the Veteran reported 
that "he was essentially pain free and able to participate with 
heavy work" prior to the most recent injury.  The physician 
found the Veteran's back pain to be of unclear etiology.

A December 1990 private medical record reflects two prior back 
injuries to the Veteran's back, in December 1977 and in February 
1979, and then in November 1987.

According to an April 1991 private treatment record, the Veteran 
gave a history of back pain for 4 years.

A 1991 document, presumably from the Veteran's attorney, 
indicates that the Veteran was injured in September 1987 by 
lifting a motor from the ground while working at the repair or 
construction of a sewage treatment lift plant.  At that time the 
Veteran "began to experience back pain...." Gradually thereafter 
the Veteran's back pain "became so severe that he was unable to 
sit, stand, walk, bend, or squat for any length of time."  His 
back pain was noted to have began 4 years previously.

A June 1992 administrative decision and other information 
received from the Social Security Administration (SSA) is to the 
effect that the Veteran was found totally disabled and eligible 
for benefits since September 1987, due to degenerative disk 
disease. 

In a written statement dated in August 1995 the Veteran stated 
that he "was injured while in basic training" but he did not 
provide any specifics regarding that injury.  

A May 1996 private medical record indicates that the Veteran gave 
a history of chronic back pain since 1987 when he had a work-
related injury and twisted his back.

In September 1996 the Veteran obtained three lay statements that, 
using identical language, indicated that the writers knew the 
Veteran "since he was a boy and he never had a back problem of 
any sort until after he came out of the Army."  A fourth 
statement from an acquaintance of the Veteran provided that the 
writer knew the Veteran since he was a "small boy" and that 
"as far as we knew he never had a back problem of any kind until 
he came out of the Army."

In an October 1996 written statement, the Veteran denied that he 
had any back problems prior to his service.  He claimed that he 
hurt his back while unloading potatoes at the mess hall.  

During his April 1997 personal hearing at the RO, the Veteran 
claimed that he first had back problems when unloading a truck 
during his service.  He denied ever having injured his back prior 
to service.  He estimated that he hurt his back approximately 1 
month after entry into the service.  He testified that food was 
taken out into the field and he injured his back while taking 
canisters of food out of the truck into the mess hall.  He was 
unsure whether something tipped on him or he reached up and 
grabbed something that was too heavy.  He testified that he went 
to sick call the next day.  He testified that he thought that he 
got a medical discharge from the service and that he was unaware 
that his induction was voided.  He reported that he had been on 
Social Security Disability (SSD) since 1992 because of his back.  
Prior to that, he was a plumber.  

In a December 1997 written statement the Veteran reported that he 
was almost through advanced individual training (AIT) when he 
injured his back in the service.  In a separate form that he sent 
to his Congressional representative the Veteran indicated that he 
injured his back twice during his service, once during basic 
training and once during AIT.  

An April 1998 record from Dr. K.K. indicates that the Veteran was 
seen for placement of selective lumbar epidural medications and 
trigger point injections.

A June 1999 private neurosurgical evaluation included a diagnosis 
of thoracic disk disease and lumbar disk disease, degenerative.

Additionally, a VA treatment record from June 1999 indicates that 
the Veteran then reported that he had chronic back pain for the 
last 12 years.

In December 1999 the Veteran reported that he recently injured 
his back and had low back pain since then.  He also reported a 12 
year history of low back pain.  

A June 1999 private MRI report showed little change since 
December 1991, with continued evidence of disk protrusion at T8-
T9 mid-level posterior right.

In an August 1999 written statement, Dr. K.K. reported that the 
veteran had lumbar degenerative disc disease with 
spondylolisthesis, a right L4-L5 herniated disc and secondary 
myofascial pain syndrome.  The Veteran told this physician that 
he hurt himself while lifting something in the Army.  Dr. K.K. 
opined that the Veteran's "condition [wa]s consistent with an 
impairment that could have been brought on by such a lifting 
injury."  

A March 2000 treatment record indicated that the Veteran had a 
long history of back pain that was "apparently stemming from a 
work related injury."  The Veteran was diagnosed with severe 
chronic low to mid back pain with multiple etiologies.

The Veteran continued to be treated for back pain thereafter. 

An undated SSA decision that was received by the RO in October 
2001 indicated that the Veteran filed a disability insurance 
benefits in September 1979 as a result of a broken back and 
broken right foot.  In April 1991 he filed another application 
alleging a period of disability that began in September 1987.  
The decision indicates that the Veteran hurt his back while 
lifting a motor during the course of his employment at a sewage 
treatment plant.  Thereafter, he had severe radiating back pain.  
The decision noted prior back injuries in 1979 and 1982.  The 
decision determined that the claimant was disabled due to his 
back disorders. 

In February 2002 the Veteran's attorney noted that the Veteran 
stopped working in 1988.

A VA treatment record from July 2002 indicated that the Veteran 
reported that he was discharged from service in 1968 after 
complaining of low back strain, possibly due to misrepresenting a 
prior condition.  He stated that he had pain ever since.  He 
reported that he injured his back again in 1987.  Thereafter, VA 
pain clinic treatment records show that the Veteran continued to 
date his back pain to 1968.

Private medical records, dated from January 2004 to June 2006, 
reflect the Veteran's complaints of back, coccygeal, hip, and leg 
pain. Diagnoses included lumbago and degenerative disc disease of 
the lumbosacral spine with L4-5 disc protrusion.

In August 2004 the Veteran's representative submitted a computer 
printout that indicated that spondylolisthesis and spondylolysis 
can be congenital or can occur due to an injury.  The most common 
cause in adults was degenerative arthritis.  Spondylolisthesis 
"is almost never due to trauma."

According to a June 2005 statement from Dr. D.N. the Veteran 
slipped in the tub two weeks earlier and believed he hurt his 
back additionally.

According to a September 2006 VA orthopedic examination report, 
the VA examiner reviewed the Veteran's medical records both prior 
to and after clinical examination.  The Veteran denied a history 
of back pain prior to service and said his back pain started 
after unloading a truck. He had a post-service work-related 
injury that caused a T12 compression fracture and another injury 
in 1987.  He stopped working in 1987 due to his on the job back 
injury.  Upon examination, the diagnosis was degenerative disc 
disease of the lumbar spine.

The VA examiner discussed the Veteran's prior medical history, 
including his service treatment records, which showed a 5 month 
history of back pain with no in-service injury noted.  The 
examiner also reviewed the Veteran's post-service history of 
various back complaints.  The examiner opined that Dr. K.K. did 
not appear to have reviewed the Veteran's service records and did 
not acknowledge the Veteran's history of an on the job back 
injury.  The examiner also noted that none of the service 
treatment records indicated that the Veteran sustained any in 
service back trauma or that spondylolisthesis was definitely 
present.  Rather the record documented that the Veteran sustained 
post-service industrial related back injuries.  The examiner 
opined that because Dr. K.K.'s opinion appeared to be based on an 
inaccurate factual premise it should be accorded no weight.  

The examiner noted that the 1968 MEB documented that the Veteran 
had lumbar spondylolysis that preexisted service.  He opined 
that, "[t]his is a condition that can lead to significant back 
pain, and to say that it was aggravated beyond the natural 
progression of the condition would be resorting to speculation in 
the absence of precipitating trauma."  The examiner concluded 
that based on the lack of documentation of an in-service injury 
and documentation of various post-service back injuries it was 
"less likely than not that [the Veteran's] present back 
condition is the direct and proximate result of any back 
complaints in the service."

In December 2006 the Veteran submitted a letter from Dr. D.C. who 
wrote "[a]fter reviewing [the Veteran's] service records for the 
Army and the VA it is in my opinion that his back pain is service 
related.  If I could be of further assistance, please contact 
this office."  He did not provide any rationale for his 
decision. 

Upon review of the evidence in this case, the Board sought an 
opinion from a VA medical expert and submitted the file, along 
with specific questions, to medical specialists at a VA Medical 
Center (VAMC) in North Chicago, Illinois. In a May 2007 letter, 
the VAMC medical director said that both an orthopedist and the 
chief of surgery thoroughly reviewed the Veteran's medical 
records on which the opinion was based. In answering the Board's 
specific question regarding evidence of a chronic back disorder 
in service that clearly and unmistakably pre-existed service or 
was the result of an in- service event or occurrence, the VAMC 
director noted the absence of a medical history record prepared 
when the Veteran was examined for pre-induction and that the 
Veteran completed one in November 1968 at separation. At that 
time the Veteran reported a prior history of recurrent back pain 
and that he wore a back brace. It was also noted that the Veteran 
was evaluated for back pain five times between October 2nd and 
November 6th 1968 but was never prescribed a back brace and that 
any back brace worn would have been used prior to entry into 
service.

Further, when seen on October 30, 1968, the Veteran gave a 
history of back pain for 5 months, but was only in service for 3 
months, essentially saying he had a pre-existing back problem. 
When seen after service by VA in January 1969, the Veteran 
reported sustaining a back injury while lifting a heavy box prior 
to entering service. An undated x-ray report among the Veteran's 
service records showed bilateral "spondiolosis" with possible 
very minimal "spondilosisthesis" at the L5-S1 level that the VA 
medical specialists thought might have been written by an x-ray 
technician in light of the child-like handwriting and spelling 
errors. When subsequently seen in the orthopedic clinic, the 
Veteran's diagnosis was clarified as "recurrent diff with back-X-
ray of L5-S1 spondylolysis". A paraspinal spasm was noted on 
examination and the Veteran was referred for an MEB. It was noted 
that, according to American Heritage Stedman's Medical 
Dictionary, spondylolysis was degeneration of the articulating 
part of the vertebra. The Veteran was discharged with evidence of 
degeneration in the spine with no evidence of slippage of the 
spine. In the VA medical specialists' opinion, it was "extremely 
unlikely that degeneration would have occurred during the '3 
months and 28' days he was on active duty." In their opinion, the 
Veteran had a pre-existing condition.

The Board further asked the VA medical specialists if there was 
any permanent worsening of the pre-existing back disorder due to 
service and, if no aggravation occurred, whether it possible to 
determine by clear and unmistakable evidence that no aggravation 
occurred, and if there was aggravation, what was the incident or 
event that caused it.  The VA medical specialists responded that 
there was a range of opinion as to how spondylolysis occurred. 
While some maintain it is congenital, others maintain it is 
trauma induced. Many patients with spondylolysis are completely 
asymptomatic. As to the Veteran's cervical spine disorder, there 
was no evidence of back injury or trauma while on active duty 
and, during his five visits for medical treatment for back pain 
in service, there was no mention of a causal injury or event. The 
medical specialists noted that the January 1969 VA medical record 
reflects that the veteran did not know exactly when he was hurt, 
but believed it was out on a field day, and that he lifted a 
heavy box once before he was in service and hurt his back. They 
also noted that in his 1976 signed statement, the Veteran 
recalled that he became twisted in his back pack and, in October 
1996, he said he hurt his back while unloading produce at the 
mess hall. Then, in April 1997, he said he initially injured 
himself while off loading canisters in which hot meals are served 
on the rifle range.  The VA medical experts said the Veteran 
clearly admitted having a problem prior to entering service and 
did not have a clear story of an injury or initiating event in 
service.

Further, the VA medical specialists noted the absence of 
radiographic evidence of an acute injury in service or of a 
healing injury shortly after discharge. The January 1969 x-rays 
showed that the Veteran's lumbosacral spine was within normal 
limits with no evidence of fracture or degenerative disc disease. 
Thus, the VA medical specialists concluded that, with no evidence 
of a healing fracture or even of spondylolysis at that time, "it 
is highly unlikely that the veteran suffered a significant injury 
or aggravation of a disorder that would lead to permanent 
worsening of the disorder." The VA medical experts further noted 
the normal x-ray findings in February 1978, and that CT and MRI 
studies were read as essentially normal in 1987, according to a 
1990 report.

The Board also asked the VA medical specialists what the 
Veteran's currently diagnosed back disorder was and whether it 
was possible to relate any back pathology to an event or 
occurrence in service or, alternatively, if there was any current 
back pathology that was related to an intercurrent injury since 
service.  The VA medical specialists opined the Veteran had 
chronic back pain with multiple diagnoses building to that point 
that included chronic back pain syndrome, chronic narcotic usage, 
lumbar disc disease, spondylolysis, spondylolisthesis, 
saroiliitis, lumbar disc disease, and thoracic compression 
fracture.  According to these medical experts, there were several 
well-documented and significant events that contributed to the 
evolution of the Veteran's back problems.  The Veteran sustained 
a herniated disc at L4-L5 after he jumped from a moving car.  X-
rays at that time showed spondylolysis.  X-rays performed in 
February 1978 did not.  He subsequently experienced a compression 
fracture of T12 after he fell off a ladder and thereafter he 
injured his back while trying to move a heavy motor.  The VA 
medical specialists opined that each of these documented 
incidents would be much more likely to have contributed to the 
Veteran's back problems than a non-documented twist or lifting 
injury whose very existence was changed by the Veteran over a 
period of 29 years.

In response, the Veteran submitted a letter in which he again 
denied that he had any back problems prior to service.  He wrote 
that he sustained an injury in service when he was helping unload 
metal boxes that carried food to the field and "the box was 
thrown down off the truck into [his] arms."  Subsequently he 
hurt his back while running with a backpack full of rocks.  He 
denied that he ever claimed that his backpack got twisted.  He 
claimed that he misunderstood the "Report of Medical History" 
that he completed in conjunction with his MEB and that when he 
checked that he wore a brace or back support he was actually 
referring to a foot brace that he wore as a child.

The Veteran then submitted another letter in which he claimed 
that he hurt his back while unloading a truck.  

	B.  Analysis

In conducting the below analysis, the Board specifically 
considered its heightened obligation to consider carefully the 
benefit of the doubt rule in cases where relevant records are 
unavailable through no fault of the Veteran.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence clearly and unmistakably shows that the Veteran had 
a back disorder prior to his service that was it was clearly and 
unmistakably not aggravated beyond its normal progression 
therein.  The evidence also shows that the Veteran's current back 
disorder is not due to any disease or injury that occurred during 
his service; rather, it is related to a series of post-service 
accidents including a 1987 injury that occurred when the Veteran 
was manipulating a motor while at work.

While the Veteran was not noted to have a back disorder when he 
was examined for induction in February 1968, when he sought 
medical treatment for his back in October 1968 he reported a five 
month history of back pain.  However, the Veteran did not enter 
the service until July 1968, which was only approximately 3 
months earlier.  Thus, the Veteran unequivocally admitted that 
his back pain preexisted his military service.  Moreover, his 
statement is not inconsistent with his induction examination, 
because, as noted above, the induction examination was conducted 
approximately 5 months prior to the Veteran's actual entry into 
service.  The Veteran's reported 5 month history of back pain is 
consistent with an injury having occurred after the induction 
examination but before the Veteran entered active military 
service.  This is also consistent with what the Veteran reported 
when he was first examined by VA in January 1969: that he injured 
his back prior to service while lifting a box.  

The Board acknowledges that the Veteran submitted various lay 
statements from acquaintances to the effect that the Veteran did 
not have a back disorder until after his service.  The Board 
notes that most of the letters were identical in phrasing, 
indicating that they were either dictated to, or prepared by 
someone other than, the persons who signed them, reducing their 
probative value.  Also, while the signatories indicated that they 
knew the Veteran since childhood they did not indicate how often 
they saw him or in what context so it is impossible to know 
whether they would have been aware of episodes of back pain had 
they been experienced by the Veteran prior to service, especially 
if he injured himself shortly before he entered service.  

More importantly, these lay statements are far less probative 
than the admissions of the Veteran himself.  The Veteran was in 
the best position to know whether he experienced back pain prior 
to his service.  He admitted to pre-service back pain while 
seeking medical treatment during service, a situation in which he 
would have an incentive to accurately report his symptoms.  As 
noted above, he also admitted to a pre-service injury at his 
January 1969 VA examination.  However, none of the lay statements 
submitted by the Veteran acknowledge this pre-service injury.  

Additionally, while the Veteran's MEB is not of record, he was 
discharged on the basis of a void induction, indicating that 
military medical providers determined that any back disorder that 
the Veteran then had preexisted his service.  Moreover, his in-
service diagnosis was spondylolysis, a disorder that the examiner 
who performed the September 2006 examination determined pre-
existed his service, as did the medical providers who prepared 
the May 2007 medical opinion that was requested by the Board.  
Notably, even one of the Veteran's own doctors referred to this 
disorder as congenital.  Although the physicians who wrote the 
May 2007 opinion acknowledged that there are varying schools of 
thought as to the etiology of spondylolysis, it is considered to 
be either congenital or due to trauma.  As will be discussed 
below, the evidence does not show that the Veteran experienced 
any trauma during his military service, indicating that 
regardless of whether this disorder was congenital or acquired 
due to some trauma, it existed prior to the Veteran's service.

The Board acknowledges the Veteran's contention that he was 
injured during his service.  However, the Board finds that the 
Veteran's statements in this regard are not credible.  First, the 
Veteran's service treatment records, which appear complete except 
for the absence of the records pertaining to his actual MEB 
proceeding, do not indicate that there was any precipitating 
trauma to the Veteran's back pain.  Rather, the first time that 
he was seen for back pain, the Veteran reported that his back 
pain onset 5 months ago, not that he was recently injured.  This 
statement about the onset of the Veteran's back pain, made to 
medical providers when the Veteran was seeking treatment, is 
highly probative evidence that a trauma did not occur as is now 
claimed by the Veteran.

Second, the Veteran's statements about how he injured his back 
during service have been both vague and inconsistent over time.  
In January 1969, only a few months after the Veteran was 
discharged, he was unable to identify when he got hurt in 
service.  He thought it was on a field day, but he provided no 
other specifics, although, notably, he was able to specifically 
identify a pre-service injury that occurred when he was lifting a 
box.  Approximately 7 years later, in August 1976, the Veteran 
reported that he hurt his back when a backpack became twisted, a 
statement that he recanted in a letter that was received by VA 
nearly 30 years later, in July 2007.  In 1995 the Veteran again 
claimed that he was injured during his service, but provided no 
specifics about his alleged injury.  

In October 1996, approximately 27 years after his service, the 
Veteran for the first time claimed that he hurt his back while 
unloading potatoes at the mess hall.  Less than a year later, at 
his April 1997 personal hearing before a DRO, he claimed that the 
injury occurred while he was removing food canisters from a truck 
while out in the field.  He testified that he was unable to 
remember the manner in which the injury occurred.  He also 
claimed that he went to sick call the next day, but as noted 
above, this is not shown in his service treatment records.  In 
December 1997 the Veteran alleged that he was injured during AIT 
but did not provide any specifics about the injury.  Also in 
December 1997, nearly 30 years after his service, the Veteran for 
the first time claimed that he was injured twice during his 
service, once during basic training and once during AIT.  Again, 
there is no record of either of these claimed injuries in the 
Veteran's service treatment records.  In September 2006 the 
Veteran again reported that his back pain onset in service after 
unloading a truck.  In July 2007, approximately 38 years after 
his service, the Veteran for the first time actually described 
two injuries, the first occurring when he was unloading a truck 
and somebody threw a box into his arms and the second occurring 
when he had to run with a backpack full of rocks.  

This ever changing story, with details that the Veteran 
inexplicably could not remember until many years after service, 
is not believable.  This is further bolstered by the fact that 
the Veteran repeatedly told private medical providers that he had 
no chronic back problems until various post service injuries 
occurred, a fact which is also consistent with his post-service 
treatment history.  The first post-service treatment shown for a 
back disorder occurred after the Veteran was thrown from a 
tractor in 1974, approximately 5 years after his service.  His 
next shown treatment was 3 or 4 years later, after he jumped from 
a moving vehicle.  In 1979 he fell from a ladder onto a concrete 
floor.  He was treated for several months thereafter, but there 
was no record evidence of further treatment until September 1987, 
when the Veteran sustained another work related injury.  

At that time, the Veteran reported the prior incidents of jumping 
from a moving car and falling off a ladder to his medical 
providers but he did not report that any other injuries occurred 
prior to the September 1987 incident.  As previously noted, an 
April 1998 letter from an orthopedist noted that the Veteran 
specifically denied having chronic or ongoing back problems prior 
to the 1987 injury, claiming that even the back pain he 
experienced after the 1979 accident had resolved.  The Veteran 
reiterated that he was pain free prior to 1987 to a physician in 
April 1990.  In conjunction with his SSA and worker's 
compensation claims in the early 1990s, he consistently dated his 
back pain to 1987.  It was not until 2002, approximately 23 years 
after his service, that the Veteran told any medical provider 
that he had chronic back pain that existed since his service.  It 
is incredible that the Veteran would have so consistently 
misrepresented the medical history pertaining to his back to 
multiple providers over such an extensive period of time if he 
indeed was injured during his service and if he indeed 
experienced chronic back pain since that time.  

Thus, the evidence clearly and unmistakably shows that there was 
no back injury during the Veteran's service that could have 
aggravated his preexisting back disorder beyond its natural 
progression.  The VA examiner who performed the 2006 examination 
of the Veteran specifically noted that, absent any trauma in 
service, it would be completely speculative to conjecture that 
the Veteran's back disorder was aggravated therein.  This opinion 
was seconded in the May 2007 medical report that VA obtained 
wherein the medical specialists opined that it was "highly 
unlikely" that the Veteran "suffered a significant injury or 
aggravation of a disorder" in service "that would lead to a 
permanent worsening" thereof.  

The Board acknowledges that the Veteran provided a letter from 
Dr. K.K., who opined that it was possible that the Veteran's 
current back disorder "could have been brought on" by a lifting 
injury that occurred while the Veteran was in the Army.  However, 
as noted above, the evidence shows that no such injury occurred.  
Thus, the opinion is based on an inaccurate factual premise.  
Notably, it also fails to mention the Veteran's numerous post-
service back traumas.  Therefore, it is of extremely limited 
probative value.

Further, Dr. K.K. noted only that the Veteran's injury was 
"consistent with" a disorder that "could have been brought on" 
by a lifting injury (emphasis added).  This is entirely 
speculative, and an opinion that is speculative has limited 
probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to the 
Veteran's disability is too speculative to establish a causal 
relationship)).  The opinion indicates nothing more than that the 
Veteran's back disorder was consistent with a lifting injury 
(that, if it existed, could have occurred at any time prior to 
the examination, although the Veteran dated it to his service). 
The opinion does not even state that the Veteran's back disorder 
was in fact due to a lifting injury, regardless of when it 
occurred.  

Similarly, Dr. D.C.'s letter to the effect that it was his 
"opinion that [the Veteran's] back pain is service related" is 
of marginal probative value.  As previously noted, Dr. D.C. 
provided absolutely no rationale whatsoever for his conclusion.  
While he indicated that he reviewed the Veteran's service 
treatment records, he did not identify any incident or trauma 
that he believed led to the Veteran's back pain.  He did not 
indicate that he reviewed the Veteran's post-service medical 
history, with its documentation of numerous intercurrent back 
traumas.  Although VA may not discount a private medical opinion 
merely because the private physician did not review the claims 
file, the Board may examine the factual foundation of a medical 
opinion, including whether the physician had access to relevant 
information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 303-304 (2008).  There is no evidence that Dr. D.C. reviewed 
all of the Veteran's post service medical history related to his 
back trauma.  Significantly, Dr. D.C.'s opinion did not even 
acknowledge, much less address, any of the Veteran's post-service 
back traumas. 

The Board notes that Dr. D.C. treated the Veteran after his 1987 
injury and was aware that the Veteran received a worker's 
compensation settlement for that injury, yet he made absolutely 
no mention of it in his letter ascribing the Veteran's back pain 
to his service.  Dr. D.C.'s also provided the Veteran with a 
statement that the Veteran was totally and permanently disabled 
due to back pain that onset "at least four years" previously in 
1991.  Thus, he then dated the Veteran's back pain to about the 
time that the Veteran fell in 1987.  Approximately 15 years 
later, he provided the Veteran with a letter relating the 
Veteran's back pain service without any mention whatsoever of the 
back injury for which he treated the Veteran.  This further 
reduces the probative value of the bare conclusion that Dr. D.C. 
expressed in his letter.

In sum, the opinions of Dr. K.K. and Dr. D.C. are far less 
probative than those of the VA examiner and the medical providers 
who reviewed the entire claims file prior to preparing the May 
2007 medical opinion.  These reports were based upon all the 
medical and lay evidence of record, as is shown by the detailed 
review of the Veteran's history that is contained in these 
reports.

Thus, the Board concludes that the evidence clearly and 
unmistakably shows that the Veteran's preexisting back disorder 
was not aggravated beyond its normal progression during his 
service.  Rather, the Veteran's current back problems were caused 
by various post-service back traumas.  The Board notes that the 
highly probative May 2007 medical opinion related the Veteran's 
present back problems to his multiple post-service back traumas, 
a finding that is entirely consistent with the Veteran's own 
reported history as documented in his medical records.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim.  See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Rather, it was clearly and unmistakably shown that to the extent 
that the Veteran had a back disorder during his service it was 
not aggravated beyond its normal progression therein and that the 
primary causes of the Veteran's current back disability is the 
numerous post service back injuries that he sustained.  
Accordingly, the appeal is denied.



ORDER

Service connection for a back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


